Exhibit 10.3
CYTOKINETICS, INCORPORATED
2004 EQUITY INCENTIVE PLAN
(as amended and restated as of May 22,2008)
     1. Purposes of the Plan. The purposes of this Plan are:
     • to attract and retain the best available personnel for positions of
substantial responsibility,
     • to provide additional incentive to Employees, Directors and Consultants,
and
     • to promote the success of the Company’s business.
     The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Stock Appreciation Rights, Performance Units and
Performance Shares.
     2. Definitions. As used herein, the following definitions will apply:
     (a) “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
     (b) “Affiliated SAR” means an SAR that is granted in connection with a
related Option, and which automatically will be deemed to be exercised at the
same time that the related Option is exercised.
     (c) “Applicable Laws” means the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
     (d) “Approval Authority” means an authority, governmental or otherwise,
that regulates pre-market approval of goods and services.
     (e) “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Stock, Performance Units or Performance Shares.
     (f) “Award Agreement” means the written or electronic agreement setting
forth the terms and provisions applicable to each Award granted under the Plan.
The Award Agreement is subject to the terms and conditions of the Plan.
     (g) “Board” means the Board of Directors of the Company.
     (h) “Cash Position” means the Company’s or a business unit’s level of cash,
cash equivalents, and available for sale marketable securities.
     (i) “Change in Control” means the occurrence of any of the following
events:
     (i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or
     (ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

 



--------------------------------------------------------------------------------



 



     (iii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or
     (iv) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.
     (j) “Clinical Progression” means, for any Performance Period, a Product’s
entry into or completion of a phase of clinical development, such as when a
Product enters into or completes a Phase 1, Phase 2, Phase 3 or other clinical
study.
     (k) “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.
     (l) “Collaboration Arrangement” means, for any Performance Period, entry
into an agreement or arrangement with a third party for the development,
commercialization, marketing or distribution of a Product or for the conducting
of a research program to discover or develop a Product or technologies.
     (m) “Collaboration Progression” means, for any Performance Period, an event
that triggers an obligation or payment right to accrue under a Collaboration
Agreement.
     (n) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.
     (o) “Common Stock” means the common stock of the Company.
     (p) “Company” means Cytokinetics, Incorporated, a Delaware corporation, or
any successor thereto.
     (q) “Consultant” means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity.
     (r) “Determination Date” means the latest possible date that will not
jeopardize the qualification of an Award granted under the Plan as
“performance-based compensation” under Section 162(m) of the Code.
     (s) “Director” means a member of the Board.
     (t) “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code, provided that in the case of Awards other than Incentive
Stock Options, the Administrator in its discretion may determine whether a
permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
     (u) “Earnings Per Share” means as to any Performance Period, the Company’s
or a business unit’s Net Income, divided by a weighted average number of common
shares outstanding and dilutive common equivalent shares deemed outstanding,
determined in accordance with generally accepted accounting principles.
     (v) “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
     (w) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2



--------------------------------------------------------------------------------



 



     (x) “Exchange Program” means a program under which (i) outstanding Awards
are surrendered or cancelled in exchange for Awards of the same type (which may
have lower exercise prices and different terms), Awards of a different type,
and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
reduced. The Administrator will determine the terms and conditions of any
Exchange Program in its sole discretion, subject to the provisions of
Section 4(c).
     (y) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
     (i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market,
the Nasdaq Global Select Market or the Nasdaq Capital Market, its Fair Market
Value will be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system on the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;
     (ii) If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock will be the mean between the high bid and low asked prices for the
Common Stock on the day of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or
     (iii) In the absence of an established market for the Common Stock, the
Fair Market Value will be determined in good faith by the Administrator.
     (z) “Financing Event” means, for any Performance Period, the closing of any
financing event for capital raising purposes.
     (aa) “Fiscal Year” means the fiscal year of the Company.
     (bb) “Freestanding SAR” means an SAR that is granted independently of any
Option.
     (cc) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
     (dd) “Net Income” means as to any Performance Period, the income after
taxes of the Company or a business unit for the Performance Period determined in
accordance with generally accepted accounting principles.
     (ee) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
     (ff) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
     (gg) “Operating Cash Flow” means the Company’s or a business unit’s sum of
Net Income plus depreciation and amortization less capital expenditures plus
changes in working capital comprised of accounts receivable, inventories, other
current assets, trade accounts payable, accrued expenses, product warranty,
advance payments from customers and long-term accrued expenses, determined in
accordance with generally acceptable accounting principles.
     (hh) “Operating Expenses” means the sum of the Company’s or a business
unit’s research and development expenses and selling and general and
administrative expenses during a Performance Period.
     (ii) “Operating Income” means the Company’s or a business unit’s income
from operations determined in accordance with generally accepted accounting
principles.
     (jj) “Option” means a stock option granted pursuant to the Plan.
     (kk) “Outside Director” means a Director who is not an Employee.
     (ll) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
     (mm) “Participant” means the holder of an outstanding Award.

3



--------------------------------------------------------------------------------



 



     (nn) “Performance Period” means any Fiscal Year or such other period as
determined by the Administrator in its sole discretion.
     (oo) “Performance Share” means an Award granted to a Participant pursuant
to Section 9.
     (pp) “Performance Unit” means an Award granted to a Participant pursuant to
Section 9.
     (qq) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
     (rr) “Plan” means this 2004 Equity Incentive Plan.
     (ss) “Product” means any drug candidate or product candidate requiring
pre-market approval by an Approval Authority.
     (tt) “Product Approval” means the approval by any Approval Authority of the
right to market or sell a Product.
     (uu) “Product Revenues” means as to any Performance Period, the Company’s
or a business unit’s sales, royalties, license fees, milestones and
related-party revenues, determined in accordance with generally accepted
accounting principles.
     (vv) “Profit After Tax” means as to any Performance Period, the Company’s
or a business unit’s income after taxes, determined in accordance with generally
accepted accounting principles.
     (ww) “Projects in Development” refers to one or more projects at any or all
stages of development from conception, discovery, and/or initial research
through Product Approval, including, but not limited to, pre-clinical studies,
filing of an investigational new drug application (IND) or foreign equivalent,
Phase 1, Phase 2, and Phase 3 clinical trials and submission and approval of a
new drug application (NDA) or foreign equivalent.
     (xx) “Regulatory Filings” means as to any Performance Period, filings
submitted to an Approval Authority with respect to a Product for which the
Company is pursuing Product Approval.
     (yy) “Restricted Stock” means shares of Common Stock issued pursuant to a
Restricted Stock award under Section 7 of the Plan, or issued pursuant to the
early exercise of an Option.
     (zz) “Return on Assets” means as to any Performance Period, the percentage
equal to the Company’s or a business unit’s Operating Income before incentive
compensation, divided by average net Company or business unit, as applicable,
assets, determined in accordance with generally accepted accounting principles.
     (aaa) “Return on Equity” means as to any Performance Period, the percentage
equal to the Company’s Profit After Tax divided by average stockholder’s equity,
determined in accordance with generally accepted accounting principles.
     (bbb) “Revenue Growth” means as to any Performance Period, the Company’s or
a business unit’s net sales determined in accordance with generally accepted
accounting principles, compared to the net sales of the immediately preceding
quarter.
     (ccc) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
     (ddd) “Section 16(b)” means Section 16(b) of the Exchange Act.
     (eee) “Service Provider” means an Employee, Director or Consultant.
     (fff) “Share” means a share of the Common Stock, as adjusted in accordance
with Section 13 of the Plan.
     (ggg) “Stock Appreciation Right” or “SAR” means an Award, granted alone or
in connection with an Option, that pursuant to Section 8 is designated as a SAR.

4



--------------------------------------------------------------------------------



 



     (hhh) “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.
     (iii) “Tandem SAR” means an SAR that is granted in connection with a
related Option, the exercise of which will require forfeiture of the right to
purchase an equal number of Shares under the related Option (and when a Share is
purchased under the Option, the SAR will be canceled to the same extent).
     (jjj) “Total Stockholder Return” means the total return (change in share
price plus reinvestment of any dividends) of a share of Common Stock.
     3. Stock Subject to the Plan.
     (a) Stock Subject to the Plan. Subject to the provisions of Section 13 of
the Plan, the maximum aggregate number of Shares that may be optioned and sold
under the Plan is (A) 8,817,040 Shares plus (B) any Shares returned on or after
February 29, 2008 to the 1997 Stock Option/Stock Issuance Plan as a result of
termination of options or repurchase of Shares issued under such plan up to a
maximum of 1,220,000 Shares. The Shares may be authorized, but unissued, or
reacquired Common Stock.
     (b) Full Value Awards. Any Shares subject to Awards granted with an
exercise price less than the Fair Market Value on the date of grant of such
Awards will be counted against the numerical limits of this Section 3 as two
Shares for every one Share subject thereto. Further, if Shares acquired pursuant
to any such Award are forfeited or repurchased by the Company and would
otherwise return to the Plan pursuant to Section 3(c), two times the number of
Shares so forfeited or repurchased will return to the Plan and will again become
available for issuance.
     (c) Lapsed Awards. If an Award expires or becomes unexercisable without
having been exercised in full, or, with respect to Restricted Stock, Performance
Shares or Performance Units, is forfeited to or repurchased by the Company, the
unpurchased Shares (or for Awards other than Options and Stock Appreciation
Rights, the forfeited or repurchased Shares) which were subject thereto will
become available for future grant or sale under the Plan (unless the Plan has
terminated). Upon exercise of a Stock Appreciation Right settled in Shares, the
gross number of Shares covered by the portion of the Award so exercised will
cease to be available under the Plan. If the exercise price of an Option is paid
by tender to the Company, or attestation to the ownership, of Shares owned by
the Participant, the number of Shares available for issuance under the Plan will
be reduced by the gross number of Shares for which the Option is exercised.
Shares that have actually been issued under the Plan under any Award will not be
returned to the Plan and will not become available for future distribution under
the Plan; provided, however, that if unvested Shares of Restricted Stock,
Performance Shares or Performance Units are repurchased by the Company or are
forfeited to the Company, such Shares will become available for future grant
under the Plan. Shares used to pay the tax and exercise price of an Award will
not become available for future grant or sale under the Plan. To the extent an
Award under the Plan is paid out in cash rather than Shares, such cash payment
will not result in reducing the number of Shares available for issuance under
the Plan. Notwithstanding the foregoing provisions of this Section 3(c), subject
to adjustment provided in Section 13, the maximum number of Shares that may be
issued upon the exercise of Incentive Stock Options will equal the aggregate
Share number stated in Section 3(a), plus, to the extent allowable under
Section 422 of the Code, any Shares that become available for issuance under the
Plan under this Section 3(c).
     (d) Share Reserve. The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
     4. Administration of the Plan.
(a) Procedure.
     (i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
     (ii) Section 162(m). To the extent that the Administrator determines it to
be desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

5



--------------------------------------------------------------------------------



 



     (iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
     (iv) Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
     (b) Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:
     (i) to determine the Fair Market Value;
     (ii) to select the Service Providers to whom Awards may be granted
hereunder;
     (iii) to determine the number of Shares to be covered by each Award granted
hereunder;
     (iv) to approve forms of agreement for use under the Plan;
     (v) to determine the terms and conditions of any, and with the approval of
the Company’s stockholders, to institute an Exchange Program;
     (vi) to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;
     (vii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
     (viii) to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans established for
the purpose of satisfying applicable foreign laws;
     (ix) to modify or amend each Award (subject to Section 18(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Awards longer than is otherwise provided for in the
Plan;
     (x) to allow Participants to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Award that number of Shares having a Fair Market Value equal to the
minimum amount required to be withheld (the Fair Market Value of the Shares to
be withheld will be determined on the date that the amount of tax to be withheld
is to be determined and all elections by a Participant to have Shares withheld
for this purpose will be made in such form and under such conditions as the
Administrator may deem necessary or advisable);
     (xi) to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
     (xii) to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award
     (xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.
     (c) Prohibition Against Repricing. Subject to adjustments made pursuant to
Section 13, in no event shall the Administrator have the right to amend the
terms of any Award to reduce the exercise price of such outstanding Award or
cancel an outstanding Award in exchange for cash or other Awards with an
exercise price that is less than the exercise price of the original Award
without stockholder approval.
     (d) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

6



--------------------------------------------------------------------------------



 



     5. Eligibility. Nonstatutory Stock Options, Restricted Stock, Stock
Appreciation Rights, Performance Units and Performance Shares may be granted to
Service Providers. Incentive Stock Options may be granted only to Employees.
     6. Stock Options.
     (a) Limitations.
     (i) Each Option will be designated in the Award Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options will be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options will be taken into account in the order in which they
were granted. The Fair Market Value of the Shares will be determined as of the
time the Option with respect to such Shares is granted.
     (ii) The following limitations will apply to grants of Options:
     (1) No Service Provider will be granted, in any Fiscal Year, Options to
purchase more than 1,500,000 Shares.
     (2) In connection with his or her initial service, a Service Provider may
be granted Options to purchase up to an additional 1,500,000 Shares, which will
not count against the limit set forth in Section 6(a)(ii)(1) above.
     (3) The foregoing limitations will be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 13.
     (4) If an Option is cancelled in the same Fiscal Year in which it was
granted (other than in connection with a transaction described in Section 13),
the cancelled Option will be counted against the limits set forth in subsections
(1) and (2) above.
     (b) Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.
     (c) Option Exercise Price and Consideration.
     (i) Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option will be determined by the
Administrator, subject to the following:
     (1) In the case of an Incentive Stock Option
     a) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than 110% of the Fair Market Value per
Share on the date of grant.
     b) granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price will be no less than 100% of
the Fair Market Value per Share on the date of grant.
     c) Notwithstanding the foregoing, Incentive Stock Options may be granted
with a per Share exercise price of less than 100% of the Fair Market Value per
Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.
     (2) In the case of a Nonstatutory Stock Option, the per Share exercise
price will be determined by the Administrator. In the case of a Nonstatutory
Stock Option intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, the per Share exercise price will be no
less than 100% of the Fair Market Value per Share on the date of grant.

7



--------------------------------------------------------------------------------



 



     (ii) Waiting Period and Exercise Dates. At the time an Option is granted,
the Administrator will fix the period within which the Option may be exercised
and will determine any conditions that must be satisfied before the Option may
be exercised.
     (iii) Form of Consideration. The Administrator will determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator will
determine the acceptable form of consideration at the time of grant. Such
consideration may consist entirely of: (1) cash; (2) check; (3) promissory note;
(4) other Shares, provided that such Shares have a Fair Market Value on the date
of surrender equal to the aggregate exercise price of the Shares as to which
said Option will be exercised and provided that accepting such Shares, in the
sole discretion of the Administrator, shall not result in any adverse accounting
consequences to the Company; (5) consideration received by the Company under a
cashless exercise program implemented by the Company in connection with the
Plan; (6) a reduction in the amount of any Company liability to the Participant,
including any liability attributable to the Participant’s participation in any
Company-sponsored deferred compensation program or arrangement; (7) such other
consideration and method of payment for the issuance of Shares to the extent
permitted by Applicable Laws; or (8) any combination of the foregoing methods of
payment.
     (d) Exercise of Option.
     (i) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.
     An Option will be deemed exercised when the Company receives: (i) written
or electronic notice of exercise (in accordance with the Award Agreement) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option will be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 13 of the Plan.
     Exercising an Option in any manner will decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.
     (ii) Termination of Relationship as a Service Provider. If a Participant
ceases to be a Service Provider, other than upon the Participant’s death or
Disability, the Participant may exercise his or her Option within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement). In the absence of
a specified time in the Award Agreement, the Option will remain exercisable for
three (3) months following the Participant’s termination. Unless otherwise
provided by the Administrator, if on the date of termination the Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan. If after termination the
Participant does not exercise his or her Option within the time specified by the
Administrator, the Option will terminate, and the Shares covered by such Option
will revert to the Plan.
     (iii) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.
     (iv) Death of Participant. If a Participant dies while a Service Provider,
the Option may be exercised following the Participant’s death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form

8



--------------------------------------------------------------------------------



 



acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
     7. Restricted Stock.
     (a) Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.
     (b) Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Notwithstanding the
foregoing sentence, for Restricted Stock intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, during any Fiscal Year no Participant will receive more than an aggregate
of 1,000,000 Shares of Restricted Stock. Notwithstanding the foregoing
limitation, in connection with his or her initial service as an Employee, for
Restricted Stock intended to qualify as “performance-based compensation” within
the meaning of Section 162(m) of the Code, an Employee may be granted an
aggregate of up to an additional 1,000,000 Shares of Restricted Stock. Unless
the Administrator determines otherwise, Shares of Restricted Stock will be held
by the Company as escrow agent until the restrictions on such Shares have
lapsed.
     (c) Transferability. Except as provided in this Section 7, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.
     (d) Other Restrictions. The Administrator, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.
     (e) Removal of Restrictions. Except as otherwise provided in this
Section 7, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan will be released from escrow as soon as practicable after
the last day of the Period of Restriction. The Administrator, in its discretion,
may accelerate the time at which any restrictions will lapse or be removed.
     (f) Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.
     (g) Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will be entitled to receive
all dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.
     (h) Return of Restricted Stock to Company. On the date set forth in the
Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Company and again will become available for grant under the
Plan.
     (i) Section 162(m) Performance Restrictions. For purposes of qualifying
grants of Restricted Stock as “performance-based compensation” under Section
162(m) of the Code, the Administrator, in its discretion, may set restrictions
based upon the achievement of Performance Goals. The Performance Goals will be
set by the Administrator on or before the Determination Date. In granting
Restricted Stock which is intended to qualify under Section 162(m) of the Code,
the Administrator will follow any procedures determined by it from time to time
to be necessary or appropriate to ensure qualification of the Award under
Section 162(m) of the Code (e.g., in determining the Performance Goals).
     8. Stock Appreciation Rights.
     (a) Grant of SARs. Subject to the terms and conditions of the Plan, a SAR
may be granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion. The Administrator may
grant Affiliated SARs, Freestanding SARs, Tandem SARs, or any combination
thereof.

9



--------------------------------------------------------------------------------



 



     (b) Number of Shares. The Administrator will have complete discretion to
determine the number of SARs granted to any Service Provider; provided, however,
no Service Provider will be granted, in any Fiscal Year, SARs covering more than
1,500,000 Shares. Notwithstanding the limitation in the previous sentence, in
connection with his or her initial service a Service Provider may be granted
SARs covering up to an additional 1,500,000 Shares. The foregoing limitations
will be adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 13. In addition, if a SAR is cancelled in
the same Fiscal Year in which it was granted (other than in connection with a
transaction described in Section 13), the cancelled SAR will be counted against
the numerical share limits set forth above.
     (c) Exercise Price and Other Terms. The Administrator, subject to the
provisions of the Plan, will have complete discretion to determine the terms and
conditions of SARs granted under the Plan; provided, however, that the per Share
exercise price of a SAR will be no less than 100% of the Fair Market Value per
Share on the date of grant. However, the exercise price of Tandem or Affiliated
SARs will equal the exercise price of the related Option.
     (d) Exercise of Tandem SARs. Tandem SARs may be exercised for all or part
of the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable. With respect to a Tandem SAR granted in connection with an
Incentive Stock Option: (a) the Tandem SAR will expire no later than the
expiration of the underlying Incentive Stock Option; (b) the value of the payout
with respect to the Tandem SAR will be for no more than one hundred percent
(100%) of the difference between the exercise price of the underlying Incentive
Stock Option and the Fair Market Value of the Shares subject to the underlying
Incentive Stock Option at the time the Tandem SAR is exercised; and (c) the
Tandem SAR will be exercisable only when the Fair Market Value of the Shares
subject to the Incentive Stock Option exceeds the Exercise Price of the
Incentive Stock Option.
     (e) Exercise of Affiliated SARs. An Affiliated SAR will be deemed to be
exercised upon the exercise of the related Option. The deemed exercise of an
Affiliated SAR will not necessitate a reduction in the number of Shares subject
to the related Option.
     (f) Exercise of Freestanding SARs. Freestanding SARs will be exercisable on
such terms and conditions as the Administrator, in its sole discretion, will
determine.
     (g) SAR Agreement. Each SAR grant will be evidenced by an Award Agreement
that will specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.
     (h) Maximum Term/Expiration of SARs. An SAR granted under the Plan will
expire upon the date determined by the Administrator, in its sole discretion,
and set forth in the Award Agreement. Notwithstanding the foregoing, the rules
of Section 6(b) relating to the maximum term and Section 6(d) relating to
exercise also will apply to SARs.
     (i) Payment of SAR Amount. Upon exercise of an SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying:
     (i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
     (ii) The number of Shares with respect to which the SAR is exercised.
     At the discretion of the Administrator, the payment upon SAR exercise may
be in cash, in Shares of equivalent value, or in some combination thereof.
     9. Performance Units and Performance Shares.
     (a) Grant of Performance Units/Shares. Performance Units and Performance
Shares may be granted to Service Providers at any time and from time to time, as
will be determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units and Performance Shares granted to each Participant provided
that during any Fiscal Year, for Performance Units or Performance Shares
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code, (i) no Participant will receive Performance Units
having an initial value greater than $4,000,000, and (ii) no Participant will
receive more than 1,000,000 Performance Shares. Notwithstanding the foregoing
limitation, for Performance Shares intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, in connection
with his or her initial service, a Service Provider may be granted up to an
additional 1,000,000 Performance Shares.

10



--------------------------------------------------------------------------------



 



     (b) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
     (c) Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the Service
Providers. Each Award of Performance Units/Shares will be evidenced by an Award
Agreement that will specify the Performance Period, and such other terms and
conditions as the Administrator, in its sole discretion, will determine. The
Administrator may set performance objectives based upon the achievement of
Company-wide, divisional, or individual goals, applicable federal or state
securities laws, or any other basis determined by the Administrator in its
discretion.
     (d) Earning of Performance Units/Shares. After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives or other vesting
provisions have been achieved. After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.
     (e) Form and Timing of Payment of Performance Units/Shares. Payment of
earned Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.
     (f) Cancellation of Performance Units/Shares. On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company, and again will be available for grant under the Plan.
     (g) Section 162(m) Performance Restrictions. For purposes of qualifying
grants of Performance Units/Shares as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals will be set by the Administrator on or before the Determination Date. In
granting Performance Units/Shares which are intended to qualify under Section
162(m) of the Code, the Administrator will follow any procedures determined by
it from time to time to be necessary or appropriate to ensure qualification of
the Award under Section 162(m) of the Code (e.g., in determining the Performance
Goals).
     10. Performance Goals. The granting and/or vesting of Awards of Restricted
Stock, Performance Shares and Performance Units and other incentives under the
Plan may be made subject to the attainment of performance goals relating to one
or more business criteria within the meaning of Section 162(m) of the Code and
may provide for a targeted level or levels of achievement (“Performance Goals” )
including: (i) Cash Position, (ii) Clinical Progression, (iii) Collaboration
Arrangement, (iv) Collaboration Progression, (v) Earnings Per Share,
(vi) Financing Event, (vii) Net Income, (viii) Operating Cash Flow,
(ix) Operating Expenses, (x) Operating Income, (xi) Product Approval,
(xii) Product Revenues, (xiii) Profit After Tax, (xiv) Projects in Development,
(xv) Regulatory Filings, (xvi) Return on Assets, (xvii) Return on Equity,
(xviii) Revenue Growth, and (xix) Total Stockholder Return. Prior to the
Determination Date, the Administrator will determine whether any significant
element(s) will be included in or excluded from the calculation of any
Performance Goal with respect to any Participant. Any Performance Goals may be
used to measure the performance of the Company as a whole or a business unit of
the Company and may be measured relative to a peer group or index. With respect
to any Award, Performance Goals may be used alone or in combination. The
Performance Goals may differ from Participant to Participant and from Award to
Award. Prior to the Determination Date, the Administrator will determine whether
any significant element(s) will be included in or excluded from the calculation
of any Performance Goal with respect to any Participant. In all other respects,
Performance Goals will be calculated in accordance with the Company’s financial
statements, generally accepted accounting principles, or under a methodology
established by the Administrator prior to the issuance of an Award, which is
consistently applied and identified in the financial statements, including
footnotes, or the management discussion and analysis section of the Company’s
annual report. In determining the amounts earned by a Participant pursuant to an
Award intended to qualified as “performance-based compensation” under Section
162(m) of the Code, the Administrator will have the right to reduce or eliminate
(but not to increase) the amount payable at a given level of performance to take
into account additional factors that the Administrator may deem relevant to the
assessment of individual or corporate performance for the Performance Period. A
Participant will be eligible to receive payment pursuant to an Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code for
a Performance Period only if the Performance Goals for such period are achieved.

11



--------------------------------------------------------------------------------



 



     11. Leaves of Absence. Unless the Administrator provides otherwise, vesting
of Awards granted hereunder will be suspended during any unpaid leave of
absence. A Service Provider will not cease to be an Employee in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, or any Subsidiary.
For purposes of Incentive Stock Options, no such leave may exceed ninety
(90) days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then six months and a day
following the 1st day of such leave any Incentive Stock Option held by the
Participant will cease to be treated as an Incentive Stock Option and will be
treated for tax purposes as a Nonstatutory Stock Option.
     12. Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate; provided, however, that the Administrator
may only make an Award transferable to one or more of the following: (i) the
Participant’s spouse, children or grandchildren (including any adopted and step
children or grandchildren), parents, grandparents, siblings or any “Family
Member” (as defined pursuant to Rule 701 of the Securities Act of 1933, as
amended) of the Participant; (ii) a trust for the benefit of one or more of the
Participant or the persons referred to in clause (i); (iii) a partnership,
limited liability company or corporation in which the Participant or the persons
referred to in clause (i) are the only partners, members or stockholders; or
(iv) charitable donations.
     13. Adjustments; Dissolution or Liquidation; Merger or Change in Control.
     (a) Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, shall appropriately adjust the
number and class of Shares that may be delivered under the Plan and/or the
number, class, and price of Shares covered by each outstanding Award, the
numerical Share limits in Sections 3, 6, 7, 8, and 9 of the Plan.
     (b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
     (c) Change in Control. In the event of a Change in Control, each
outstanding Award will be assumed or an equivalent option or right substituted
by the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the Award, the Participant will fully vest in and have the right
to exercise all of his or her outstanding Options and Stock Appreciation Rights,
including Shares as to which such Awards would not otherwise be vested or
exercisable, all restrictions on Restricted Stock shall lapse, and, with respect
to Performance Shares and Performance Units, all performance goals or other
vesting criteria will be deemed achieved at target levels and all other terms
and conditions met. In addition, if an Option or Stock Appreciation Right is not
assumed or substituted for in the event of a Change in Control, the
Administrator will notify the Participant in writing or electronically that the
Option or Stock Appreciation Right will be fully vested and exercisable for a
period of time determined by the Administrator in its sole discretion, and the
Option or Stock Appreciation Right will terminate upon the expiration of such
period.
     With respect to Awards granted to an Outside Director that are assumed or
substituted for, if on the date of or following such assumption or substitution
the Participant’s status as a Director or a director of the successor
corporation, as applicable, is terminated other than upon a voluntary
resignation by the Participant not at the request of the successor, then the
Participant will fully vest in and have the right to exercise Options and/or
Stock Appreciation Rights as to all of the Shares subject to the Award,
including Shares as to which such Awards would not otherwise be vested or
exercisable, all restrictions on Restricted Stock shall lapse, and, with respect
to Performance Shares and Performance Units, all performance goals or other
vesting criteria will be deemed achieved at target levels and all other terms
and conditions met.
     For the purposes of this subsection (c), an Award will be considered
assumed if, following the Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the Change in Control, the consideration (whether stock, cash, or other
securities or property) or, in the case of a Stock Appreciation Right upon the
exercise of which the Administrator determines to pay cash or a Performance
Share or Performance Unit which the Administrator can determine to pay in cash,
the fair market value of the consideration received in the merger or Change in
Control by holders of Common Stock for

12



--------------------------------------------------------------------------------



 



each Share held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the Change in Control is not solely common stock
of the successor corporation or its Parent, the Administrator may, with the
consent of the successor corporation, provide for the consideration to be
received upon the exercise of an Option or Stock Appreciation Right or upon the
payout of a Performance Share or Performance Unit, for each Share subject to
such Award (or in the case of Performance Units, the number of implied shares
determined by dividing the value of the Performance Units by the per share
consideration received by holders of Common Stock in the Change in Control), to
be solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the Change in Control.
     Notwithstanding anything in this Section 13(c) to the contrary, an Award
that vests, is earned or paid-out upon the satisfaction of one or more
performance goals will not be considered assumed if the Company or its successor
modifies any of such performance goals without the Participant’s consent;
provided, however, a modification to such performance goals only to reflect the
successor corporation’s post-Change in Control corporate structure will not be
deemed to invalidate an otherwise valid Award assumption.
     14. Tax Withholding
     (a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
     (b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
amount required to be withheld, (iii) delivering to the Company already-owned
Shares having a Fair Market Value equal to the amount required to be withheld,
or (iv) selling a sufficient number of Shares otherwise deliverable to the
Participant through such means as the Administrator may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld. The amount of the withholding requirement will be deemed to
include any amount which the Administrator agrees may be withheld at the time
the election is made, not to exceed the amount determined by using the maximum
federal, state or local marginal income tax rates applicable to the Participant
with respect to the Award on the date that the amount of tax to be withheld is
to be determined. The Fair Market Value of the Shares to be withheld or
delivered will be determined as of the date that the taxes are required to be
withheld.
     15. No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
     16. Date of Grant. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
     17. Term of Plan. Subject to Section 21 of the Plan, the Plan will become
effective upon its adoption by the Board. It will continue in effect for a term
of ten (10) years unless terminated earlier under Section 18 of the Plan.
     18. Amendment and Termination of the Plan.
     (a) Amendment and Termination. The Administrator may at any time amend,
alter, suspend or terminate the Plan.
     (b) Stockholder Approval. The Company will obtain stockholder approval of
any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.
     (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan will impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company. Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.

13



--------------------------------------------------------------------------------



 



     19. Conditions Upon Issuance of Shares.
     (a) Legal Compliance. Shares will not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
     (b) Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
     20. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.
     21. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.

14